Title: To James Madison from James Leander Cathcart, 12 September 1811 (Abstract)
From: Cathcart, James Leander
To: Madison, James


12 September 1811, Madeira. Advises that the wines JM ordered are cased and awaiting a vessel for Alexandria or Baltimore. Both JM’s and Monroe’s wines will be forwarded as soon as a ship is available. “I have taken the liberty to include the Pipe of wine for Mrs. Lucy Washington in the bill I have drawn upon you this day in favor of Matthew Cobb Esqr. of Portland for £378. Stg.” Wishes to be able to serve JM in the future. Adds in a postscript an account for five pipes of wine at £60 per pipe, five cases at £3 per case, and one pipe cased for Mrs. Washington at £63.
